United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2915
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of South Dakota.
                                        *
Howard Spoonhunter,                     *     [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: February 11, 2002

                                  Filed: February 20, 2002
                                   ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Howard Spoonhunter, an Oglala Sioux Tribe Department of Public Safety
officer, was convicted of conversion after he sold his department-issued gun, police
radio, vest, flashlight, and police belt to a pawn shop. In an 18 U.S.C. § 1163
conversion case like this, the defendant is convicted of a misdemeanor if the stolen
items’ total value is less than $1000, or a felony if the total value is greater than
$1000. Spoonhunter contends the district court* committed clear error when it found

      *
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
the items’ total value was $1250. See United States v. Hetherington, 256 F.3d 788,
796 (8th Cir.), cert. denied 122 S. Ct. 636 (2001), (standard of review). Having
reviewed the parties’ briefs, we conclude the trial court employed a reasonable
method in determining the monetary value of the converted items in this unusual
situation, see United States v. Stegora, 849 F.2d 291, 292 (8th Cir. 1988), and thus
it did not commit clear error. We affirm the district court. See 8th Cir. R. 47(B).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-